Order affirmed, with costs. Memorandum: As to the defendant’s first separate defense the proof fails accurately to describe the location of the driveway from the use of which the defendant claims to have been evicted. There is also a failure of proof to support the defendant’s second and third separate defenses. In view of the unsatisfactory state of the record upon issues tendered by the pleadings, we believe that the ends of justice will be promoted by a new trial. All concur. (The order reverses a judgment of the Buffalo City Court which *923dismissed plaintiff’s complaint, and grants a new trial, in an action to recover rentals under a lease.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.